COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              TODD M. JACK
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1366-13-4                                              PER CURIAM
                                                                                     NOVEMBER 5, 2013
              VIRGINIA EMPLOYMENT COMMISSION


                                  FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                                              Clifford L. Athey, Jr., Judge

                               (Todd M. Jack, pro se, on brief).

                               No brief for appellee.


                     Todd M. Jack appeals from a May 8, 2013 final order of the circuit court dismissing

              Jack’s petition for judicial review of the Virginia Employment Commission’s (VEC’s) findings

              that fifty-two weeks had not passed since he was disqualified for benefits pursuant to Code

              § 60.2-618(4) and that he had not repaid benefits fraudulently obtained as required for benefits

              eligibility.1 The VEC filed a motion to dismiss Jack’s appeal to this Court for Jack’s failure to

              comply with numerous rules of this Court, and a motion for summary disposition pursuant to

              Rule 5A:27. Jack filed a response to that motion.

                     We have reviewed the record, the opinions of the VEC deputy commissioner, the VEC

              appeals examiner, and the VEC, and the circuit court’s May 8, 2013 final order, and find that this



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       On September 3, 2013, this Court summarily affirmed the decision of the Circuit Court
              of the City of Winchester to dismiss Jack’s petition for review of the VEC’s findings that he was
              disqualified from receiving unemployment benefits and that he was liable to repay the VEC for
              unemployment compensation benefits he fraudulently obtained. See Jack v. Virginia Emp’t
              Comm’n, Record No. 1021-13-4 (Va. Ct. App. Sept. 3, 2013).
appeal is without merit. Accordingly, we affirm for the reasons stated in the VEC’s opinion, as

affirmed by the circuit court in its final order dismissing Jack’s petition for judicial review of the

VEC’s decision. See In the matter of Jack, Comm’n Decision 107750-C (Feb. 15, 2013), aff’d,

Jack v. Virginia Emp’t Comm’n, Case No. 13-206 (May 8, 2013). We summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court. See

Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




                                               -2-